DANA, Justice.
On December 2, 1990, at approximately 4:35 a.m., the plaintiff Laura Dana, was arrested in Baileyville for operating a motor vehicle under the influence of intoxicating liquor (OUI). Approximately one hour and fifteen minute's later, Dana was again arrested for OUI in. Indian Township. On the date of her arrest, Dana had one prior conviction for OUI dating back to March 1989. On Dana’s guilty plea to two charges of OUI arising out of the December 1990 arrests, the Superior Court (Sils-by, J.) suspended her license for two one-year terms to run concurrently. Subsequently the Secretary of State administratively extended Dana’s suspension for one additional year. Pursuant to M.R.Civ.P. 80C, Dana sought review of this decision by the Superior Court (Alexander, J.) which affirmed the decision of the Secretary of State. On Dana’s appeal, we vacate the judgment of the Superior Court.
29 M.R.S.A. § 1312-D(1) (Pamph. 1992), authorizing the Secretary to suspend the license of a person convicted of OUI, provides that “if the court fails to suspend the license ... of any person convicted under section 1312-B ... the Secretary of State shall suspend those rights for the period specified in section 1312-B_” Section 1312-B(2) provides in relevant part:
*49C. In the case of a person having one previous conviction of [OUI] ... within a 6-year period ... the court shall suspend the defendant’s license ... to operate ... a motor vehicle ... for a period of one year....
D. In the case of a person having 2 or more previous convictions of [OUI] ... within a 6-year period ... the court shall suspend the defendant’s license ... to operate ... a motor vehicle ... for a period of two years_
[[Image here]]
F. For purposes of this section, a prior conviction has occurred within the 6-year period provided if the date of the docket entry by the clerk of a judgment of conviction or adjudication is six years or less from the date of the new conduct which is penalized or for which the penalty is or may be enhanced.
29 M.R.S.A. § 1312-B(2)(C), (D), (F) (Pamph.1992) (emphasis added).
The critical language of section 1312-B(2)(C) and (D) is “one previous conviction” and “2 or more previous convictions.” The only question for us is previous to what? That question is answered in section 1312-B(2)(F), i.e., previous to “the date of the new conduct.” On the date of the new conduct Dana had only one previous conviction.
The Secretary of State concedes that “it is undisputed that prior to December 2, 1990, Dana had one prior OUI conviction within the prior six years” and thus that “the sentencing court was constrained by section 1312-B(2)(F) from imposing an enhanced license suspension on her.” He argues, however, that “no such constraint hinders the Secretary of State’s authority under 1312-D(1)” citing our decision in Benedix v. Secretary of State, 603 A.2d 473, 475 (Me.1992), in support of his novel proposition. We reject the Secretary’s argument.
The Secretary’s power to suspend the license of a person convicted of OUI only comes into play “(i)f the court fails to suspend the license of any person convicted under section 1312-B.” The Secretary of State is then empowered to “suspend ... for the period specified in section 1312-B.” Nothing in Benedix v. Secretary of State can be construed to give the Secretary the authority to impose a suspension greater than that mandated by section 1312-B. On the contrary, in Benedix we said that “section 1312-D(1) recognizes the Secretary’s back-up authority ... to enter the license suspension that according to the Secretary’s records is statutorily mandated by section 1312-B” and that “[s]ection 1312-D(l) ... requires the Secretary to enter the exact suspension that ... is required by the OUI statutes.” Id. at 474-75.
The entry is:
Judgment vacated.
Remanded to the Superior Court with instruction to vacate the decision of the Secretary of State.
ROBERTS, GLASSMAN and RUDMAN, JJ., concur.